Citation Nr: 1229710	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  02-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Jonathan W. Greene, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his sister


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for schizophrenia. 

In January 2004 and July 2005, the Board remanded this case for additional development.  In January 2008, the Board determined that new and material evidence had been received sufficient to reopen the claim, and it was remanded for further development.  

In February 2010, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a joint motion of the parties and remanded the matter for action in compliance with the joint motion.  In February 2011, the Board remanded the case for further development.  

When this case was most recently before the Board in March 2012, it was remanded to afford the Veteran a videoconference hearing.  The Veteran, his mother, and his sister testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  

Subsequent to the certification of the Veteran's appeal, the Board received additional evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran's representative, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's schizophrenia is etiologically related to active service.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veteran has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for schizophrenia.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends, and testified before the undersigned, that service connection is warranted for schizophrenia because it originated while he was on active duty.  In particular, he asserts that he experienced hallucinations while he was on active duty and had a rough time adapting to military standards. 

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that service connection is warranted for schizophrenia. 

Although service treatment records do not show any complaints of or treatment for any psychiatric disability, service personnel records indicate the Veteran had a Reserve obligation until December 1985, and that he missed scheduled training duty in 1984 and 1985. 

Private treatment records dated in September 1993 show that the Veteran was voluntarily admitted for psychiatric evaluation.  The Veteran's sister reported that he had been functional until about three years prior when he became preoccupied with being ill.  A staph infection in 1986 was noted to be a precipitating cause.  It was noted that he became increasingly withdrawn with poor self-care and talking to himself.  Bizarre behavior was also reported.  He denied any previous psychiatric admissions.  Following a mental status examination the diagnostic impression was schizotypal personality disorder, rule out schizophrenia; and schizoid personality. 

The Veteran underwent a private psychiatric evaluation by a board certified psychiatrist in October 1993 in which the diagnostic impression was schizophrenia, chronic, undifferentiated, unspecified; and schizoid personality.  It was noted that he was quite impaired, unable to work, and it looked like he had been impaired for some time. 

Private treatment records from 2000 to 2005 show that the Veteran was living in a residential care facility and received ongoing treatment for schizophrenia. 

Dr. F.D.S., M.D., submitted a statement in October 2007 in which he stated that the Veteran was his patient for seven years and had a diagnosis of schizophrenia, paranoid type.  It was noted that before discharge the Veteran experienced auditory hallucinations but did not report it; one year after discharge he started experiencing hallucinations and delusions.  Dr. F.D.S. also noted that the Veteran went from job to job until 1993 when he could no longer care for himself and was placed in a residential facility.  Dr. F.D.S. concluded by asking that a favorable response for the Veteran in regards to service connection be considered.

The Veteran was afforded a VA examination in July 2009 in which the VA examiner noted that he provided a credible history of onset of prodromal symptoms of schizophrenia as well as the onset of active psychotic symptoms of auditory hallucinations while on active duty.  The Veteran reported increasing difficulty with interactions with coworkers during service resulting in two fights, but he did not receive any psychiatric care and eventually received an honorable discharge.  He reported continued feelings of paranoia but did not receive psychiatric care until 1993.  

Following mental status examination, the diagnosis was schizophrenia, paranoid type.  The examiner opined that the Veteran provided a credible history that was consistent with many presentations of schizophrenia, of having a prodromal phase of symptoms not severe enough to lead to psychiatric treatment or even massive work difficulty in the early phases of the illness, and by the Veteran's history this occurred while he was in service.  The examiner stated that this prodromal phase continued for several years until clearly by 1993 the Veteran's illness was so severe as to warrant hospitalization and ongoing psychiatric treatment.  However, the examiner concluded that there was no corroborating evidence in the claims files in either the personnel records or the medical records indicating any psychiatric symptoms but, again, the Veteran's history was a credible one and consistent with a very standard onset of schizophrenic illness. 

The report of a private psychiatric evaluation in January 2011 notes that the reported having auditory hallucinations two years after he began active duty but did not receive treatment or report his symptoms as he was fearful of consequences.  The private examiner diagnosed schizophrenia, paranoid type, and opined that it was at least as likely as not that the Veteran had the onset of prodromal symptoms of schizophrenia while on active duty.

The Veteran was afforded a VA examination by a panel of examiners in April 2011.  He reported hearing voices since service with hallucinations starting two years after he entered military service.  The diagnosis was schizophrenia, paranoid type, single episode with prominent negative symptoms.  A VA examiner panel, in pertinent part, opined that it was not as likely as not that the currently diagnosed schizophrenia had its onset or was otherwise incurred during active military service; the panel noted that the opinion was based on speculation as the information provided by the Veteran was contradictory and the information taken as a whole could not be explained by what was currently known of the causes and onset of schizophrenia.  The panel noted that the possible reasons for inconsistencies could include forgetting that the symptoms occurred and later remembering them, remembering that the symptoms occurred but not reporting them until asked, and reporting symptoms that did not occur; however, the panel was unable to choose an explanation for the inconsistencies based on the information provided.

The Veteran, his mother, and his sister testified at a videoconference hearing before the undersigned VLJ in July 2012.  Specifically, the Veteran testified that he experienced problems as a result of schizophrenia in service but did not understand the symptoms; when his symptoms worsened in 1990, he realized that he had a psychiatric problem and not physical problem.  The Veteran's mother and sister generally testified that he changed after his discharge from service in regards to his loss of interest in things, unusual behavior, and isolation.

The Board finds that the Veteran is competent to report that he experienced auditory hallucinations and had other difficulties related to schizophrenia during service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

After careful consideration, the Board also finds that the Veteran is entitled to service connection for schizophrenia.  The Board acknowledges the opinion of the VA panel that it was not as likely as not that the currently diagnosed schizophrenia had its onset or was otherwise incurred during active service.  However, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

In this case, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  In particular, the Board notes that the Veteran's private doctors have provided positive etiological opinions linking schizophrenia to service or have asked for favorable findings from the VA in regards to service connection for schizophrenia.  In addition, the VA examiner panel stated that the negative opinion in April 2011 was based on speculation.  Moreover, the VA examiner panel based its opinion on what it found to be unresolved inconsistencies in the Veteran's account of his symptoms.  As stated above, the Board has found the Veteran competent to report the onset of his symptoms and finds his testimony before the undersigned that he did not understand the problems he was having in service until 1990, when his symptoms worsened, to be credible.

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and concludes that he is entitled to service connection for schizophrenia. 


ORDER

Entitlement to service connection for schizophrenia is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


